1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES CATO, JR.,                                )   Case No.: 1:18-cv-00996-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATION, AND DENYING
                                                         PLAINTIFF’S MOTION FOR LEAVE TO
14                                                   )   SUPPLEMENT THE COMPLAINT
     M. ALCALA,
                                                     )
15                  Defendant.                       )   [ECF Nos. 20, 26]
                                                     )
16                                                   )

17          Plaintiff James Cato, Jr. is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 22, 2019, the Magistrate Judge filed a Findings and Recommendation

21   recommending that Plaintiff’s motion for leave to supplement the complaint be denied. The Findings

22   and Recommendation was served on the parties and contained notice that objections were to be filed

23   within fourteen days. Plaintiff did not file objections and the time to do so has expired.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

26   Recommendations to be supported by the record and by proper analysis.
27   ///

28   ///

                                                         1
1          Accordingly, IT IS HEREBY ORDERED that:

2          1.     The Findings and Recommendation (Doc. No. 26) is adopted in full; and

3          2.     Plaintiff’s motion for leave to supplement the complaint (Doc. No. 20) is denied.

4
5    IT IS SO ORDERED.

6    Dated: April 4, 2019
                                              SENIOR DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
